                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RALPH DOMINIC VACCARO,                           Case No. 18-cv-05111-HSG
                                   8                    Plaintiff,                           ORDER DISMISSING CASE FOR
                                                                                             FAILURE TO PROSECUTE
                                   9              v.
                                                                                             Re: Dkt. Nos. 10, 28
                                  10        SELECT PORTFOLIO SERVICING INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On September 11, 2018, Defendant Select Portfolio Servicing, Inc. (“Select Portfolio”)

                                  14   filed a Motion to Dismiss the Complaint filed by Plaintiff Ralph Dominic Vaccaro. Dkt. No. 10.

                                  15   Plaintiff did not respond to this motion by the default September 25, 2018 deadline. On December

                                  16   11, 2018, the Court ordered Plaintiff to show cause why the case should not be dismissed for

                                  17   failure to prosecute. Dkt. No. 28. Plaintiff did not respond to the Court’s order by the December

                                  18   17, 2018 deadline. For the reasons set forth below, this action is DISMISSED WITHOUT

                                  19   PREJUDICE for failure to prosecute.

                                  20   I.      DISCUSSION
                                  21           The district court may dismiss a case for failure to prosecute or for failure to comply with a

                                  22   court order. See Fed. R. Civ. P. 41(b). “The authority of a court to dismiss sua sponte for lack of

                                  23   prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

                                  24   by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

                                  25   and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962).

                                  26   “Despite this authority, dismissal is a harsh penalty and, therefore, it should only be imposed in

                                  27   extreme circumstances.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (citations

                                  28   omitted); see also Fed. R. Civ. P. 41(b) (stating that dismissal for failure to prosecute “operates as
                                   1   an adjudication on the merits” unless the order says otherwise).

                                   2          Courts “must weigh five factors” in determining whether to dismiss a case for failure to

                                   3   prosecute: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

                                   4   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

                                   5   disposition of cases on their merits; and (5) the availability of less drastic alternatives.” See

                                   6   Ferdik, 963 F.2d at 1260-61. A court need not make “explicit findings in order to show that it has

                                   7   considered these factors,” although such findings are preferred. Id. at 1261. Here, the Court

                                   8   considers each factor in turn, and finds that they weigh in favor of dismissal.

                                   9          First, “[t]he public’s interest in expeditious resolution of litigation always favors

                                  10   dismissal.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. Cal.

                                  11   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). That is true here. Plaintiff failed to respond to

                                  12   Defendant’s Motion to Dismiss and to the Court’s order. See Dkt. Nos. 10, 28. The Court is
Northern District of California
 United States District Court




                                  13   satisfied that Plaintiff’s lack of responsiveness contravenes the “public’s interest in expeditious

                                  14   resolution of litigation.” See Pagtalunan, 291 F.3d at 642. This factor therefore weighs in favor

                                  15   of dismissal.

                                  16          Second, it is “incumbent” upon courts “to manage [their] docket[s] without being subject

                                  17   to routine noncompliance” of litigants. See id. (citing Ferdik, 963 F.2d at 1261). Moreover, “[t]he

                                  18   trial judge is in the best position to determine whether the delay in a particular case interferes with

                                  19   docket management and the public interest.” Id. Here, Plaintiff has demonstrated “routine

                                  20   noncompliance”: he failed to respond to the December 11 order to show cause as detailed above.

                                  21   See Dkt. No. 28. Plaintiff’s noncompliance “has consumed some of the court’s time that could

                                  22   have been devoted to other cases on the docket.” See Pagtalunan, 291 F.3d at 642. This factor

                                  23   therefore weighs in favor of dismissal.

                                  24          Third, in order to prove prejudice, “a defendant must establish that plaintiff’s actions

                                  25   impaired defendant’s ability to proceed to trial or threatened to interfere with the rightful decision

                                  26   of the case.” Id. (citing Malone v. U.S. Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987)).

                                  27   “Whether prejudice is sufficient to support an order of dismissal is in part judged with reference to

                                  28   the strength of the plaintiff’s excuse for the default.” Malone, 833 F.2d at 131 (citation omitted).
                                                                                          2
                                   1   In Malone, which involved a Rule 41(b) dismissal for failure to comply with a court order, the

                                   2   district court found the plaintiff’s excuse for her failure to comply with a pretrial order to be

                                   3   “groundless,” justifying dismissal. Id. And in Yourish, which also involved plaintiffs who failed

                                   4   to obey a court order, the court concluded that the defendants had suffered “sufficient prejudice”

                                   5   where the plaintiffs had only a “paltry excuse” for why they failed to timely amend their

                                   6   complaint. 191 F.3d at 991-92. Here, by way of comparison, Plaintiff has not even provided a

                                   7   “groundless” or “paltry” excuse—rather, he has been entirely absent, and failed altogether to

                                   8   respond to this Court’s order. This factor therefore weighs in favor of dismissal.

                                   9           Fourth, the Court has attempted to avail itself of less drastic alternatives that have proven

                                  10   ineffective in advancing the case. The Court entered an order to show cause, expressly warning

                                  11   Plaintiff that his case was at risk of dismissal for failure to prosecute. See Dkt. No. 28. He failed

                                  12   to show cause, or to respond at all. This factor therefore weighs in favor of dismissal. See Ferdik,
Northern District of California
 United States District Court




                                  13   963 F.2d at 1262 (stating that Ninth Circuit authority “suggest[s] that a district court’s warning to

                                  14   a party that his [or her] failure to obey the court’s order will result in dismissal can satisfy the

                                  15   ‘consideration of alternatives’ requirement”).

                                  16           Last, because “[p]ublic policy favors disposition of cases on the merits . . . this factor

                                  17   weighs against dismissal.” See Pagtalunan, 291 F.3d at 643. This is true here, where Plaintiff

                                  18   would be precluded from litigating his surviving claims due to his failure to prosecute.

                                  19           Because four of the five factors weigh in favor of dismissal, the Court finds that dismissal

                                  20   of Plaintiff’s case for failure to prosecute is appropriate.

                                  21   II.     CONCLUSION
                                  22           For the foregoing reasons, Plaintiff’s action is DISMISSED WITHOUT PREJUDICE.

                                  23   The Clerk is directed to close the case.

                                  24           IT IS SO ORDERED.

                                  25   Dated: 12/19/2018

                                  26                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  27                                                      United States District Judge
                                  28
                                                                                           3
